Per Curiam.
It is impossible to sustain this indictment without extending the statute to every false pretence, however absurd or irrational on the face of it. The charge is of falsely representing to Van Guilder that he was about being proceeded against for a debt due from him, and that, by means of the representation, his signature was obtained to a deed of lands. How such a result was made to follow from means apparently so inadequate, we are left to conjecture. Looking to the case made by the indictment, Van Guilder’s only ground of complaint would seem to be, that in attempting to defraud another he had himself been defrauded. But whatever the fact is in this particular, there can be no doubt that an exercise of common prudence and caution on his part would have enabled him to avoid.being imposed upon by the pretences alleged ; and if so, the case is not within the statute. (See Goodhall's case, Ry. & Mood. Cr. Cas. 461, 463 ; Rose. Cr. Ev. 362.)
New trial ordered.(a)

 See The People v. Thomas, (3 Hill, 169) and the cases cited in note (a.) to that case.